Electronically Filed
                                                      Supreme Court
                                                      SCWC-10-0000037
                                                      22-MAR-2013
                                                      10:40 AM



                         SCWC-10-0000037
            IN THE SUPREME COURT OF THE STATE OF HAWAI#I

          STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,
                                vs.
      KEVIN ALEXANDER SCOTT, Petitioner/Defendant-Appellant.

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (ICA CAAP-10-0000037; CR. NO. 10-1-0030K)
        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)
          Petitioner/Defendant-Appellant Kevin Alexander Scott’s
Application for Writ of Certiorari filed on February 13, 2013, is
hereby accepted and will be scheduled for oral argument.
          The parties will be notified by the appellate clerk
regarding scheduling.
          DATED: Honolulu, Hawai#i, March 22, 2013.
                                   /s/ Mark E. Recktenwald
Kevin O’Grady
for Petitioner                     /s/ Paula A. Nakayama

Linda L. Walton                    /s/ Simeon R. Acoba, Jr.
for Respondent
                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack